07/25/2022


       IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 22-0169



                                 No. DA 22-0169


IN RE THE MARRIAGE OF:


SYRENA LOUISE DESKINS (f/k/a Syrena L. Rose),
                          Petitioner and Appellee,
VS.



CORY LAINE ROSE,
                          Respondent and Appellant.

                                     GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(2), the Appellee is

given an extension of time until September 1, 2022, to prepare, file, and serve the

Appellee’s Brief in Response.




                                                                       Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             July 25 2022